The action of the plaintiff as to the counts for the destruction by fire of the blueberry bushes and the ruling (and evidence relating thereto) was merely an amendment of the complaint striking out that claim, and was not within the statute for the taking of a nonsuit because of adverse ruling, and the ruling on evidence pertaining thereto is not now for consideration under said statute. *Page 548 
The trial proceeded to judgment on the other counts.
The writ is therefore denied.
Writ denied.
ANDERSON, C. J., and BOULDIN and BROWN, JJ., concur.